Ferguson, Judge
(concurring in part and dissenting in part):
I concur in part and dissent in part.
I agree with my brothers’ disposition of Charge I and its specification. I do not agree, however, that the specification of Charge II is sufficient to allege an offense.
In the case at bar, the accused was charged with violating Article 80 (attempts), Uniform Code of Military Justice, 10 USC § 880. The specification laid thereunder alleges, in pertinent part, that the accused “did . . . fraudulently attempt to procure himself to be separated from the United States Army.” As the majority note, this is a short form of pleading an attempt to violate the substantive offense described in Article 83 of the Code, supra, 10 USC § 883. According to the principal opinion, short form pleading is sufficient if, thereby, the accused is informed of the nature of the offense so that he can prepare to meet the accusation and able to plead former acquittal or conviction if he should again be brought to trial for that crime. In any event, they hold that if more particularity is deemed desirable by the accused, he can obtain the details by appropriate preliminary motion or through inquiry in the Article 32 investigation, if such be held.
Article 83 of the Code does more than define the offense of fraudulent separation from the service, as my brothers state. It also specifically denominates the manner in which the offense may be committed; that is, it prohibits one from procuring his “separation from the armed forces by knowingly false representation or deliberate concealment as to his eligibility for that separation.” (Emphasis supplied.) The sample specification for this offense (Appendix 6c, Manual for Courts-Mai'tial, United States, 1951, page 473), prescribed by the President as part of his responsibility under Article 36, Code, supra, 10 USC § 836, follows the wording of'the Code with reference to false representations and provides that when alleging this offense “the fact or facts material to eligibility for separation which were represented” as contrasted with “the true fact or facts” are to be set forth. (Emphasis supplied.) I am certain that we would not hesitate to hold a specification laid under Article 83 insufficient if it alleged no more than that an accused fraudulently secured his separation from the armed forces and did not include a recitation of the factual matter upon which the charge was based. These facts are the elements which go to make up the offense, and without them the specification is fatally defective. United States v Petree, 8 USCMA 9, 23 CMR 233; United States v Fleig, 16 USCMA 444, 37 CMR 64. See also United States v Reid, 12 USCMA 497, 31 CMR 83; United States v Fout, 3 USCMA 565, 13 CMR 121; United States v Sell, 3 USCMA 202, 11 CMR 202. How can it then be said that a specification alleging an attempt to commit a violation of this Article is sufficient when it does no more than plead a legal conclusion and does not convey any factual information to identify the alleged wrongful act?
The majority makes note of the fact that the sample specification under Article 80 is simpler than other forms and cites United States v Hobbs, 7 USCMA 693, 23 CMR 157, for support in contending that this Court has held, as an allowable procedure, a short form of specification to allege an offense. But we have also held that the fact that the specification follows a form laid down in the Manual, supra, does not establish its legal sufficiency. United States v Strand, 6 USCMA 297, 20 CMR 13. As the Chief Judge there declared, at page 301:
“Merely completing the blanks in a particular form of specification set out in the Manual for Courts-Martial, United States, 1951, does *435not guarantee a legally unassailable charge. The specification .must set out every essential element of the offense, either directly or by necessary implication. United States v Fout, 3 USCMA 565, 13 CMR 121.” [Emphasis supplied.]
See also United States v Fleig, supra.
I dissented in United States v Hobbs, supra, because, as I there stated, at page 703:
“. . . Modern pleading theory . . . requires that indictments set forth facts rather than mere legal conclusions.”
This view is in accord with Rule 7(c), Federal Rules of Criminal Procedure, Title 18, United States Code Annotated, which states that:
“The indictment or the information shall be a plain, concise and definite written statement of . the essential facts constituting the offense charged.” [Emphasis supplied.]
We deal here, specifically, with a statute, Article 80, Code, supra, which proscribes “An act, done with specific intent to commit an offense under this chapter, amounting to more than mere preparation and tending, even though failing, to effect its commission, is an attempt to commit that, offense.” It is settled law that in order for an indictment to be valid it must allege all of the elements which are necessary to constitute a violation of the statute. Rudin v United States, 254 F2d 45 (CA 6th Cir) (1958). However, as stated in Babb v United States, 218 F 2d 538, 539 (CA 5th Cir) (1955) :
“An indictment or information in the language of a statute ordinarily is sufficient, except where the words of the statute do not contain all of the essential elements of the offense; but if the statute omits an essential element, the indictment must supply it with certainty.” [Emphasis supplied.]
And in Mims v United States, 332 F2d 944, 946 (CA 10th Cir) (1964):
“An indictment which is cast in the language of the statute is legally sufficient if, and only if, it states with requisite clarity the essential facts of the offense charged. See: Meer v United States (10 CA), 235 F2d 65; Cefalu v United States (10 CA), 234 F2d 522; and Madsen v United States (10 CA), 165 F2d 507.”
For additional citations of authority, see Rule 7(c), Federal Rules of Criminal Procedure, Note 23, Statutory language, adherence to, Title 18, United States Code Annotated.
This accused was charged with “fraudulently” attempting to procure himself to be separated from the United States Army. While “[w]ords of criminality may color some equivocal allegations,” they cannot, in themselves, “serve to supply an otherwise missing element of the offense. See United States v Bunch, 3 USCMA 186, 11 CMR 186; United States v Bender, 4 CMR 750; and Manual for Courts-Martial, supra, paragraph 28.” United States v Fleig, supra, at page 445. All that the specification in this case sets forth is one word of criminality— fraudulently. That, simply, is not enough.
Accordingly, I would hold the specification of Charge II legally defective, order the charge dismissed, and return it to the board of review for reassessment of the remaining finding of guilty.